IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ARLO STEIN,1                             §
                                             §   No. 224, 2020
           Respondent Below,                 §
           Appellant,                        §
                                             §
           v.                                §   Court Below–Family Court
                                             §   of the State of Delaware
    SHARON FRAY,                             §
                                             §   File No. CN08-01102
           Petitioner Below,                 §   Petition No. 19-31363
           Appellee.                         §
                                             §

                               Submitted: January 8, 2021
                               Decided:   February 15, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the Family Court record,

we find it evident that the judgment of the Family Court should be affirmed on the

basis of and for the reasons assigned in its June 5, 2020 order. As was appropriate

given the age and maturity of the sixteen-year-old child involved, the Family Court

gave great weight to his wishes when it considered the best-interests factors under

13 Del. C. § 722 and awarded guardianship of the child to the child’s paternal

grandmother.



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court is AFFIRMED.

                              BY THE COURT:


                              /s/ Collins J. Seitz, Jr.
                                    Chief Justice




                                2